Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 9/16/21.  Claims 3-11 and 21-36 are pending.  Claims 1, 2 and 12-20 have been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings filed 8/27/21 are approved.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
No support is found for “a ballistic threat produced by an implement of war”.

Claims 3-11 and 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-11 depend from canceled claim 1 rendering the metes and bounds of the claim unascertainable.
Throughout the claims it is not clear which tensioning element “the tensioning element” references as the claim introduces “at least one tensioning element”.  It appears all subsequent recitations should either be “said at least one tensioning element” or “each tensioning element”.
In claim 3, “the connection point” lacks antecedent basis.  The claim introduces “at least one connection”.  If amended to “the connection” it would be unclear which 
Throughout the claims it is not clear which element “the planar element” references as the claim introduces “at least one planar element” for similar reasons as outlined above with respect to “the tensioning element”.
  Throughout the claims it is not clear which axle “the axel” references as the claim introduces “at least one cylindrical axle” for similar reasons as outlined above with respect to “the tensioning element”.
In claims 21, “the planar element” lacks antecedent basis.
The limitation “a ballistic threat produced by an implement of war” in claims 21-36 is a relative term which renders the claims indefinite. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 22, “the vessel” lacks antecedent basis and it is not clear which vessel element “the vessel element” references as the claim introduces “at least one vessel element”.
In claim 25, it is not clear which compartment plate “the compartment plate” references.
In claim 26, it is not clear which ballistic armor insert “said ballistic armor insert” references.

In claim 29, it is not clear which internal ballistic element “the internal ballistic protection element” references and it is not clear which form “said form’s sidewalls” reference.
In claim 30, “said at least two planar elements” lack antecedent basis.
In claim 35, “the wheel” lacks antecedent basis.

Claims 21 and 35, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,849,953 to Cohen.
Cohen provides a frame system comprising at least two A-frame legs 10A/B connected at their respective top ends via hinged connection 11 and a tensioning element cable 15 is provided for generating a force capable of drawing the free ends of the legs towards one another to lift the connection.  
Column 2, lines 38-44 Cohen discusses providing panels or shuttering of plastics or other suitable materials which may or may not be corrugated for strength or hollow for buoyancy.  This is considered to meet the limitation of a protective skin system including at least one planar element providing at least a partial barrier from a ballistic threat produced by an implement of war to a volume behind it as best understood as the panels would provide at least some degree of resistance to ballistic threats such as arrows which as best understood would meet the limitation. 

.

Claims 21-29, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,849,953 to Cohen in view of U.S. Patent 9,279,265 to Nead.
Cohen provides each of the elements of the claims as noted above except for the claimed details of the protective skin system.
		Nead provides a teaching of a protective skin system for a shelter having all of the claimed elements as shown and described in at least Fig. 32.
		It would have been an obvious choice of design at the time of the effective filing date of the invention to one having ordinary skill in the art to have chosen the panel system of Nead as the protective skin/roof/covering panels of Cohen to provide improved protection against common ballistic and explosive threats.  There would have been no unexpected or unpredictable results obtained in selecting the protective skin system of Nead for that of Cohen.

Claim 3 appears would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive. 
The argument that the protective skin of Cohen does not protect against a ballistic threat produced by an implement of war is not persuasive.  First, the claims recite the skin provides at least a partial barrier from a ballistic threat produced by an implement of war.  As best understood the skin/panels of Cohen would provide some degree of resistance to ballistic threats such as arrows which as best understood would meet the limitation. As noted in the 112 rejections above, the limitation is term of degree not clearly defined in the specification.
Applicant is reminded that continuity has not been perfected.  See the letter mailed 10/29/19.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636